Citation Nr: 1549054	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to August 1994.

These issues are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A Board hearing was held before the undersigned via videoconference in July 2014.  A transcript of the hearing is of record.

Subsequent to the hearing, the Veteran submitted new evidence pertinent to her petition to reopen the claim for service connection for a low back disability as well as a waiver of the Agency of Original Jurisdiction's (AOJ) review of this evidence.

The issues of entitlement to service connection for a low back disability and entitlement to a disability rating in excess of 10 percent for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2005, the RO issued a decision regarding the Veteran's claim for service connection for a low back disability; the Veteran did not appeal the May 2005 rating action.
 
2.  At the time of the May 2005 rating action, the record contained service treatment records reflecting in-service injury to, and treatment of, the low back, an October 1994 VA examination report reflecting a normal spine with minimal joint narrowing, as well as VA and private treatment records showing complaint and treatment of back pain.  Subsequently, an October 2013 VA treatment note referred to the Veteran's back pain as having started during her active duty service and the Veteran contended in July 2014 that medical professionals had informed her that treatment of her service-connected left knee disability had aggravated her back condition.  This evidence is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1103 (2004) [(2014)].
 
2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2014).


ORDER

The petition to reopen the claim for service connection for a low back disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, at the July 2014 hearing, the Veteran reported receiving additional private medical treatment and on-going VA medical care; the file does not reflect all such records.  Further, she testified that her left knee had worsened since she last underwent VA examination for that disability in September 2008, and the record also reflects that the September 2008 VA examiner was unable to render a reasoned opinion as to whether her claimed low back disability was aggravated by the left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records generated since March 19, 2015.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Concurrent with the above, inquire if the Veteran sees any private providers for her left knee disability or claimed back disability.  Request that she complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any identified treatment records, to include records from a "Dr. Pinpha" at Henry Ford Hospital and a "Dr. Bryan."  Make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  38 U.S.C.A. § 5103A (2) (B) (West 2014).

3.  After completion of Steps 1 and 2, schedule the Veteran for a VA joints examination to determine the current nature and severity of her service-connected left knee disability.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran and perform any necessary testing prior to providing an opinion as to the current nature and severity of her left knee symptoms and addressing her contention that the knee gives way two (2) to three (3) times a week.  

4.  Provide the entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) to a VA spinal disorders examiner.  Specifically, after reviewing the record, the examiner should conduct an examination of the Veteran and perform any necessary testing.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that she has any current low back disability that was incurred during her active duty service, noting that she has reported, and her service records reflect, multiple injuries to her back during service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that she has any current low back disability that was aggravated beyond a natural progression by her service-connected left knee disability, noting her contention that knee treatment such as wearing braces has altered her gait and aggravated a low back condition.  If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


